Case: 1:15-cv-11632 Document #: 153-9 Filed: 10/31/19 Page 1 of 4 PageID #:1081




                                 ([KLELW
      Case: 1:15-cv-11632 Document #: 153-9 Filed: 10/31/19 Page 2 of 4 PageID #:1081

          Dosing History                                              Cermak Health Services of Cook County
                                                                                         2800 S. California Ave
          Criteria: Date - 9/20/2013 to 1/1/2014                                         Chicago, Illinois 60608
          Sort: Default                                               Run by: jsupasanguan @ 8/5/2016 4:40:26
                                                                                                          PM
DOC
      HILL, JAMES V       20131223105
                                  9/20/2013                                         Not enrolled in Methadone program
                                  9/21/2013                                         Not enrolled in Methadone program
                                  9/22/2013                                         Not enrolled in Methadone program
                                  9/23/2013                                         Not enrolled in Methadone program
                                  9/24/2013                                         Not enrolled in Methadone program
                                  9/25/2013                                         Not enrolled in Methadone program
                                  9/26/2013                                         Not enrolled in Methadone program
                                  9/27/2013                                         Not enrolled in Methadone program
                                  9/28/2013                                         Not enrolled in Methadone program
                                  9/29/2013                                         Not enrolled in Methadone program
                                  9/30/2013                                         Not enrolled in Methadone program
                                  10/1/2013                                         Not enrolled in Methadone program
                                  10/2/2013                                         Not enrolled in Methadone program
                                  10/3/2013                                         Not enrolled in Methadone program
                                  10/4/2013                                         Not enrolled in Methadone program
                                  10/5/2013                                         Not enrolled in Methadone program
                                  10/6/2013                                         Not enrolled in Methadone program
                                  10/7/2013                                         Not enrolled in Methadone program
                                  10/8/2013                                         Not enrolled in Methadone program
                                  10/9/2013                                         Not enrolled in Methadone program
                                 10/10/2013                                         Not enrolled in Methadone program
                                 10/11/2013                                         Not enrolled in Methadone program
                                 10/12/2013                                         Not enrolled in Methadone program
                                 10/13/2013                                         Not enrolled in Methadone program
                                 10/14/2013                                         Not enrolled in Methadone program
                                 10/15/2013                                         Not enrolled in Methadone program
                                 10/16/2013                                         Not enrolled in Methadone program
                                 10/17/2013                                         Not enrolled in Methadone program
                                 10/18/2013                                         Not enrolled in Methadone program
                                 10/19/2013                                         Not enrolled in Methadone program
                                 10/20/2013                                         Not enrolled in Methadone program
                                 10/21/2013                                         Not enrolled in Methadone program
                                 10/22/2013                                         Not enrolled in Methadone program
                                 10/23/2013                                         Not enrolled in Methadone program
                                 10/24/2013                                         Not enrolled in Methadone program
                                 10/25/2013                                         Not enrolled in Methadone program
                                 10/26/2013                                         Not enrolled in Methadone program
                                 10/27/2013                                         Not enrolled in Methadone program
                                 10/28/2013                                         Not enrolled in Methadone program
                                 10/29/2013                                         Not enrolled in Methadone program
                                 10/30/2013                                         Not enrolled in Methadone program
                                 10/31/2013                                         Not enrolled in Methadone program
                                  11/1/2013                                         Not enrolled in Methadone program
                                  11/2/2013                                         Not enrolled in Methadone program
                                  11/3/2013                                         Not enrolled in Methadone program
                                  11/4/2013                                         Not enrolled in Methadone program
                                  11/5/2013                                         Not enrolled in Methadone program




                                                                                    Rogers v. CC 1
                                              Plaintiff's Exhibit 8                  Page 1 of 3
Case: 1:15-cv-11632 Document #: 153-9 Filed: 10/31/19 Page 3 of 4 PageID #:1081
                            11/6/2013                                       Not enrolled in Methadone program
                            11/7/2013                                       Not enrolled in Methadone program
                            11/8/2013                                       Not enrolled in Methadone program
                            11/9/2013                                       Not enrolled in Methadone program
                           11/10/2013                                       Not enrolled in Methadone program
                           11/11/2013                                       Not enrolled in Methadone program
                           11/12/2013                                       Not enrolled in Methadone program
                           11/13/2013                                       Not enrolled in Methadone program
                           11/14/2013                                       Not enrolled in Methadone program
                           11/15/2013                                       Not enrolled in Methadone program
                           11/16/2013                                       Not enrolled in Methadone program
                           11/17/2013                                       Not enrolled in Methadone program
                           11/18/2013                                       Not enrolled in Methadone program
                           11/19/2013                                       Not enrolled in Methadone program
                           11/20/2013                                       Not enrolled in Methadone program
                           11/21/2013                                       Not enrolled in Methadone program
                           11/22/2013                                       Not enrolled in Methadone program
                           11/23/2013                                       Not enrolled in Methadone program
                           11/24/2013                                       Not enrolled in Methadone program
                           11/25/2013                                       Not enrolled in Methadone program
                           11/26/2013                                       Not enrolled in Methadone program
                           11/27/2013                                       Not enrolled in Methadone program
                           11/28/2013                                       Not enrolled in Methadone program
                           11/29/2013                                       Not enrolled in Methadone program
                           11/30/2013                                       Not enrolled in Methadone program
                            12/1/2013                                       Not enrolled in Methadone program
                            12/2/2013                                       Not enrolled in Methadone program
                            12/3/2013                                       Not enrolled in Methadone program
                            12/4/2013                                       Not enrolled in Methadone program
                            12/5/2013                                       Not enrolled in Methadone program
                            12/6/2013                                       Not enrolled in Methadone program
                            12/7/2013                                       Not enrolled in Methadone program
                            12/8/2013                                       Not enrolled in Methadone program
                            12/9/2013                                       Not enrolled in Methadone program
                           12/10/2013                                       Not enrolled in Methadone program
                           12/11/2013                                       Not enrolled in Methadone program
                           12/12/2013                                       Not enrolled in Methadone program
                           12/13/2013                                       Not enrolled in Methadone program
                           12/14/2013                                       Not enrolled in Methadone program
                           12/15/2013                                       Not enrolled in Methadone program
                           12/16/2013                                       Not enrolled in Methadone program
                           12/17/2013                                       Not enrolled in Methadone program
                           12/18/2013                                       Not enrolled in Methadone program
                           12/19/2013                                       Not enrolled in Methadone program
                           12/20/2013                                       Not enrolled in Methadone program
                           12/21/2013                                       Not enrolled in Methadone program
                           12/22/2013                                       Not enrolled in Methadone program
                           12/23/2013                                       Not enrolled in Methadone program
                           12/24/2013                                       Not enrolled in Methadone program
   12/25/2013 2:27:34 PM   12/25/2013 Methadone Liquid          80 fnazir   Window
   12/26/2013 8:48:37 AM   12/26/2013 Methadone Liquid          76 vpatel   Window
   12/27/2013 8:06:28 AM   12/27/2013 Methadone Liquid          72 oajala   Window
   12/28/2013 8:20:10 AM   12/28/2013 Methadone Liquid          68 kchan    Window
   12/29/2013 8:13:40 AM   12/29/2013 Methadone Liquid          64 vpatel   Window
   12/30/2013 8:41:29 AM   12/30/2013 Methadone Liquid          60 oajala   Window
   12/31/2013 3:44:44 PM   12/31/2013 Methadone Liquid          56 apatel   Window




                                                                            Rogers v. CC 2
                                        Plaintiff's Exhibit 8                Page 2 of 3
Case: 1:15-cv-11632 Document #: 153-9 Filed: 10/31/19 Page 4 of 4 PageID #:1081
                      1/1/2014                                    Missed Dose

                Missed: 1        Doses: 7                476




                                                                  Rogers v. CC 3
                                 Plaintiff's Exhibit 8             Page 3 of 3
